Appeal by the defendant from a judgment of the Supreme Court, Westchester *1063County (Neary, J.), rendered March 12, 2010, convicting him of rape in the first degree, unlawful imprisonment in the second degree (two counts), grand larceny in the third degree, robbery in the second degree, assault in the second degree, resisting arrest, and obstruction of governmental administration in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was deprived of the effective assistance of counsel is without merit. The evidence and the law, viewed in totality and as of the time of representation, reveal that trial counsel provided the defendant with meaningful representation (see People v Baldi, 54 NY2d 137, 147 [1981]). Furthermore, the trial court’s ruling that the defendant’s cross-examination of the complainant about her use of alcohol and its effect on her behavior was to be limited to four specified days was not improvident (see People v Rivera, 98 AD3d 529 [2012]).
The defendant’s arguments in his pro se supplemental brief challenging the legal sufficiency of the evidence supporting his convictions of rape in the first degree, robbery in the second degree, and assault in the second degree are unpreserved for appellate review (see People v Moore, 118 AD3d 916, 917 [2014]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of those crimes beyond a reasonable doubt. Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633, 644-645 [2006]).
The defendant’s remaining contentions, including those raised in his pro se supplemental brief, are without merit. Leventhal, J.P., Miller, Hinds-Radix and Maltese, JJ., concur.